          Case 1:18-cv-07796-VEC Document 73 Filed 04/09/19 Page 1 of 2




WILLKIE FARR & GALLAGHERLLP                                                                         MARY EATON
                                                                                                    212 728 8626
                                                                                                    meawn@willkic.com

                                                                                                    787 Seventh Avenue
                                                                                                    New York, NY 10019.6099
                                                                                                    Tel: 212 728 8000
                                                                                                    Fax: 2127288111

  April 9, 2019

  VIA ECF

 The Honorable Valerie E. Caproni
 U.S. District Court, Southern District Of New York
 Thurgood Marshall Courthouse
 40 Foley Square, Room 240
 New York, NY 10007

 Re:     Samit and Lantz v. CBS Corporation, et a!., No. 1:1 8-cv-07796-VEC

 Dear Judge Caproni:

 Pursuant to Your Honor’s instructions during the parties’ telephonic conference with Chambers
 yesterday afternoon, we write on behalf of the Moving Defendants’ and with the consent of all
 parties to memorialize the Moving Defendants’ request to file an omnibus brief of 50 pages or
 fewer in support of their consolidated motion to dismiss Plaintiffs Amended Complaint for
 Violations of the federal Securities Laws (the “Amended Complaint”) (ECf No. 59).

 On April 5, 2019, the Court issued an order permitting the Moving Defendants to “file an opening
 brief in support of their motion to dismiss that is no longer than forty pages” and granting Lead
 Plaintiff permission to file a brief in opposition of the same length, (ECF No. 72.) On April 8,
 2019, the Moving Defendants sought an increase in the permitted page length of their opening brief,
 citing, inter alia, the number of defendants, the number of alleged misstatements, and the
 complexity of the issues.

 Based on our conversation with Your Honor’s law clerk, we understand that the Court has granted
 the Moving Defendants’ request for a page enlargement from 40 pages to 50 pages on the condition
 that the Moving Defendants comply with the form requirements set forth in Your Honor’s
 Individual Practices in Civil Cases and the Local Rules, and that the Moving Defendants submit a
 letter memorializing their request. We also understand that the Court has granted an equivalent



   The Moving Defendants comprise 16 of the 17 named Defendants—namely, CBS, Joseph R. lanniello, Lawrence
 Liding, David Rhodes, David R. Andelman, Joseph A. Califano, Jr., William S. Cohen, Gary L. Countryman,
 Charles K. Gifford, Leonard Goldberg, Bruce S. Gordon, Linda M. Griego, Robert N. Klieger, Martha L. Minow,
 Doug Morris, and Shari Redstone. The Moving Defendants do not include Defendant Leslie Moonves, who we
 understand intends to file a separate motion to dismiss.




               Naw Yoai<   WASHINGTON    PARIS    LONDON      MILAN     ROME     FRANKFURT   BRUSSELS
                               in alliance with Dickson Minto WS. London and Edinburgh
        Case 1:18-cv-07796-VEC Document 73 Filed 04/09/19 Page 2 of 2


The Honorable Valerie E. Caproni
April 9,2019
Page 2


enlargement from 40 pages to 50 pages to Lead Plaintiff for its opposition brief to the Moving
Defendants’ motion to dismiss.

We thank the Court for its consideration.

Respectfully submitted,



Mary Eaton



cc:    All Counsel of Record (via ECF)
